CUSTODY AGREEMENT Agreement made as of the 31st day of July, 2001 between Mosaic Equity Trust, Mosaic Income Trust, Mosaic Government Money Market Trust, Mosaic Focus Fund Trust and Mosaic Tax-Free Trust (the "Trusts"), business trusts organized under the laws of Massachusetts and having their office in Madison, Wisconsin, acting for and on behalf of all mutual fund portfolios as are currently authorized and issued by the Trusts or may be authorized and issued by any of the Trusts subsequent to the date of this Agreement (the "Funds"), which are operated and maintained by their respective Trusts for the benefit of the holders of shares of the Funds, and Firstar Bank, N.A. (the "Custodian"), a national banking association having its principal office and place of business at Firstar Bank Center, 425 Walnut Street, Cincinnati, Ohio 45202, which Agreement provides for the furnishing of custodian services to the Funds. WITNESSETH: That for and in consideration of the mutual promises hereinafter set forth the Trusts, on behalf of the Funds, and the Custodian agree as follows: ARTICLE I DEFINITIONS Whenever used in this Agreement, the following words and phrases, unless the context otherwise requires, shall have the following meanings: 1. "Authorized Person" shall be deemed to include the Chairman, President, Secretary, Treasurer, and the Executive Vice President, or any other person, whether or not any such person is an officer or employee of the Trusts, duly authorized by the Board of Trustees of the Trusts to give Oral Instructions and Written Instructions on behalf of the Funds and listed in the Certificate annexed hereto as Appendix A or such other Certificate as may be received by the Custodian from time to time, subject in each case to any limitations on the authority of such person as set forth in Appendix A or any such Certificate.
